Case 1:19-cv-00850-JB-B Document 75 Filed 07/02/21 Page 1 of 1                   PageID #: 755




                            IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF ALABAMA
                                    SOUTHERN DIVISION

JAMES R. DRIGGERS,                              )
                                                )
                      Plaintiff,                )
                                                )
v.                                              ) CIVIL ACTION NO. 1:19-00850-JB-B
                                                )
CALIBER HOME LOANS, INC., et al                 )
                                                )
                      Defendants.               )

                                             ORDER

       This matter is before the Court on the Motion for Summary Judgment filed by Defendants

Citibank NA and Fay Servicing, LLC. (Doc. 56). Upon due consideration of the parties’ briefs,

record citations, oral argument, and all other relevant materials, the Court finds that the Motion

is due to be GRANTED. The Court further finds, therefore, that Plaintiff’s Motion for Partial

Summary Judgment (Doc. 59) is due to be DENIED. A Memorandum Opinion and Judgment shall

be entered in due course.

       DONE and ORDERED this 2nd of July, 2021.

                                                     /s/ JEFFREY U. BEAVERSTOCK
                                                     UNITED STATES DISTRICT JUDGE




                                                1
